







Exhibit 10.1
FIRST AMENDMENT TO .COM REGISTRY AGREEMENT
This FIRST AMENDMENT TO .COM REGISTRY AGREEMENT (this “Amendment”) is dated as
of October 20, 2016 (the “Amendment Effective Date”) and is entered into by and
between INTERNET CORPORATION FOR ASSIGNED NAMES AND NUMBERS, a California
nonprofit public benefit corporation (“ICANN”), and VERISIGN, INC., a Delaware
corporation (“Verisign”), and amends the parties’ executed .com Registry
Agreement effective as of December 1, 2012 (the “Agreement”). Capitalized terms
used herein shall have the meanings assigned to them in the Agreement.
WHEREAS, the parties believe that extending the Agreement will enhance the
security and stability of the Internet and the TLD;
WHEREAS, the parties entered into the Agreement in order to set forth their
understandings and agreements with respect to the .com TLD; and
WHEREAS, the parties are entering into this Amendment in order to effect certain
modifications to the Agreement.
NOW, THEREFORE, in consideration of the promises, mutual covenants and
agreements in this Amendment, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree, as
follows:
1.Amendments to Agreement. Effective as of the Amendment Effective Date,
(a)    Section 4.1 of the Agreement is hereby deleted and replaced in its
entirety by the following new Section 4.1:
“Section 4.1 Term. The term of this Agreement shall expire on November 30, 2024,
as extended by any renewal terms (the “Expiration Date”).”
(b)    Section 7.3(d)(i) of the Agreement is hereby deleted and replaced in its
entirety by the following new Section 7.3(d)(i):
“(i) from the Effective Date through November 30, 2024, US $7.85;”
2.Future Amendments. The parties shall cooperate and negotiate in good faith to
amend the terms of the Agreement (a) by the second anniversary of the Amendment
Effective Date, to preserve and enhance the security and stability of the
Internet or the TLD, and (b) as may be necessary for consistency with changes
to, or the termination or expiration of, the Cooperative Agreement between
Registry Operator and the Department of Commerce.
3.Agreement; No Other Amendment; Reaffirmation. Except as amended by this
Amendment, the Agreement shall remain in full force and effect according to its
terms and shall be read and construed as if the terms of this Amendment were
included therein. The parties


1

--------------------------------------------------------------------------------









acknowledge and agree that each shall be bound and obligated to perform all of
its respective obligations under the Agreement as amended by this Amendment, and
that all references in such document to the Agreement shall mean and include the
Agreement as amended hereby.
4.    Incorporation By Reference. This Amendment incorporates by reference the
provisions set forth in Section 8.6 (Amendments and Waivers), Section 8.7 (No
Third Party Beneficiaries), Section 8.8 (Notices, Designations and
Specifications), Section 8.9 (Language), Section 8.10 (Counterparts) and Section
8.11 (Entire Agreement) as if fully set forth herein.


IN WITNESS WHEREOF, ICANN and Verisign have caused this Amendment to be executed
and delivered by their duly authorized officers as of the Amendment Effective
Date.


INTERNET CORPORATION FOR ASSIGNED NAMES AND NUMBERS        


By: /s/ Göran Marby


Name: Göran Marby


Title:     President and Chief Executive Officer


Date:     October 20, 2016






VERISIGN, INC.




By: /s/ D. James Bidzos


Name: D. James Bidzos


Title: President and Chief Executive Officer


Date:     October 20, 2016




2